Citation Nr: 0622721	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Evaluation of an anxiety reaction, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  The veteran had verified active service in the 
Republic of Vietnam from August 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In this decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The veteran testified before a Veterans Law Judge (VLJ) from 
the Board in May 2006.  The VLJ that conducted this hearing 
will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that his stressors from his active 
service in Vietnam included being subjected to enemy rocket 
and mortar attacks and seeing dead bodies while stationed at 
a base camp outside of Danang, Vietnam.  He also claimed that 
he was subjected to enemy small arms fire while placing 
communications wires outside of his base camp.  His primary 
military occupational specialty was as a wireman.  The Board 
finds that the veteran engaged in combat with an enemy and 
his claimed stressors are in keeping with the circumstances 
and hardships of his active service in the Vietnam War.  See 
38 U.S.C.A. § 1154(b).  Therefore, no development to verify 
these stressors is required.  

The service records indicate that the veteran did seek 
psychiatric treatment during active service.  The claims file 
contains conflicting current diagnoses with some examiners 
providing diagnosis of PTSD and others diagnosing anxiety 
disorder.  Also, the veteran identified at his hearing in May 
2006 medical evidence that has yet to be obtained by VA or 
reviewed by any VA examiner.  Based on these circumstances, 
the Board finds that another VA examination is required to 
reconcile the conflicting diagnoses and determine that if 
PTSD currently exists, is it related to his active service 
experiences.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see Myers v. Brown, 5 Vet. App. 3, 4-5 
(1993); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (The 
duty to assist requires VA to obtain a medical opinion as to 
the relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

At his hearing in May 2006, the veteran identified both 
private and VA treatment of his claimed PTSD.  Some of these 
records have not been requested or obtained by VA.  On 
remand, development of these records should be completed.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992) (VA must obtain all 
pertinent medical records which have been called to its 
attention.)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  A VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.  During the pendency 
of this appeal, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

In the present appeal, notice letters discussing the issue of 
an increased evaluation for an anxiety disorder were sent to 
the veteran in June 2003 and November 2004.  While the June 
2003 letter appears to request the veteran to provide a 
statement regarding his in-service stressors, the Board finds 
that these letters have not provided the appropriate 
notification of the elements of service connection as 
required by the VCAA.  On remand, the appropriate VCAA letter 
regarding the issue of service connection for PTSD must be 
sent to the veteran.

Finally, the RO issued a rating decision in December 2003 
that granted an increased evaluation for an anxiety disorder.  
However, it appears that the veteran submitted a Notice of 
Disagreement (NOD) with this evaluation in September 2004.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 2.201.  The 
Board finds that this NOD was timely filed.  38 C.F.R. 
§ 20.302.  However, an Agency of Original Jurisdiction (AOJ) 
has yet to issue a Statement of the Case (SOC) regarding this 
issue.  38 C.F.R. § 19.29.  On remand, such an SOC must be 
issued to the veteran and he should be provided the 
opportunity to perfect this appeal to the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Regarding the issue of entitlement to 
service connection for PTSD, please send 
the veteran the appropriate VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Please contact the VA outpatient 
clinic in St. Clairesville, Ohio and 
request copies of all of the veteran's 
treatment records.  In addition, contact 
the VA Medical Center in Pittsburgh, 
Pennsylvania (or the appropriate VA 
Health Care System), and request all 
treatment records dated from May 2005 to 
the present time.  All responses and/or 
evidence received should be associated 
with the claims file.

3.  Please contact the veteran and 
request that he provide the appropriate 
signed release form so that his current 
private treatment records from his 
private psychiatrist (Dr. P.S.D.) can be 
obtained.  If such a release is provided, 
contact the identified physician and 
request copies of these records.  All 
responses and/or evidence received should 
be associated with the claims file.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
any current PTSD.  The claims folder must 
be sent to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The Board has determined that the 
following stressors have been verified by 
the record:  1) The veteran was exposed 
to enemy rocket and mortar attacks at his 
base camp outside of Danang, Vietnam; 2) 
He saw dead bodies while working at the 
base camp in Danang, Vietnam; and 3) the 
veteran was exposed to enemy small arms 
fire while placing communications wire 
outside of his base camp.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
as verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  
Finally, the examiner must provide a 
rationale why he or she did not accept 
the diagnoses provided by other 
examiners, primarily the diagnosis of Dr. 
P.S.D. in February 2004 and the VA 
examiners of November 2003 and June 2005.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

5.  The AOJ must issue the veteran a SOC 
on the issue of the evaluation of his 
anxiety disorder.  He must be informed of 
his appellate rights and the need to 
submit a timely Substantive Appeal (VA 
Form 9) in order to obtain appellate 
review of this issue.  Only if a timely 
Substantive Appeal is received should 
this issue be referred back to the Board.

6.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



